 ALLEN-BRADLEYCOMPANYAllen-Bradley CompanyandLocal 663,Interna-tionalBrotherhoodofElectricalWorkers,AFL-CIO,Petitioner.Case 30-RC-568October 31, 1967DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSBROWN AND JENKINSUpon a petition duly filed under Section 9(c) ofthe National Labor Relations Act, as amended, ahearing was held before Wallace Taine, Hearing Of-ficer. Following the hearing and pursuant to Section102.67 of the National Labor Relations BoardRulesandRegulationsandStatementsofProcedure, Series 8, as amended, and by directionof the Regional Director for Region 30, this casewas transferred to the National Labor RelationsBoard for decision. Briefs have been timely filed bythe Employer, the Petitioner, and the Intervenor.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. They are hereby af-firmed.Upon the entire record in this case, and with spe-cial consideration of the criteria as set forth in theMillinckrodtdecision,2 the Board finds:1.The parties stipulated, and we find, that theEmployer is engaged in commerce within the mean-ing of the Act, and that it will effectuate the pur-poses of the Act to assert jurisdiction herein.2.The labor organizations involved claim torepresent certain employees of the Employer.3.No question affecting commerce exists con-cerning the representation of certain employees ofthe Employer within the meaning of Section 2(6)and (7) of the Act for the following reasons:The Employer's OperationsThe Employer is engaged in the manufacture ofelectricmotor controls and electronic componentsin its multibuilding complex at Milwaukee, Wiscon-sin. Itsprincipal products are devices to interruptelectrical current for the purpose of starting andUnited Electrical,Radio and MachineWorkers of America (UE),Local 1 I l 1, herein referred to asIntervenor,was permittedto interveneat the hearing on the basisof its currentcontract coveringthe Employer'sproduction and maintenanceemployees.'MalhnckrodtChemical Works, Uranium Division,162 NLRB 387.Department452 has beenincluded in theIntervenor's unit from its in-ceptionin 1937,but department447 which was created in 1962 wasmerged intothe unit shortly thereafteron the basisof a card check.15stopping electric motors. The Employer manufac-tures four types of electronic components: fixedcomposition resistors, variable resistors or poten-tiometers, ferrite components, and ceramic capaci-tors.Of the approximately 5,690 union workers em-ployed in the three-shift operation, 110 are tool-room employees represented by District No. 10,InternationalAssociationofMachinistsandAerospace Workers, AFL-CIO, 9 are employed intwo boilerrooms and are represented by the Inter-nationalBrotherhood of Firemen and Oilers,AFL-CIO, Local 125, and the remaining em-ployees are included in the production and main-tenance unit represented by the Intervenor.The production and maintenance unit wasestablished in 1937; the boilerroom and toolroomunits were carved out of the production and main-tenance unit pursuant to Board certifications in1953 and 1954, respectively.The Petitioner now seeks to sever a unit consist-ing of maintenance electricians in department 452and electronic instrument repair and maintenancemen in department 447 from their current inclusionin the Intervenor's production and maintenanceunit.3ThePetitioneralternativelyrequestsrepresentation of both departments in one unit or ofeither in separate units.Department 452There are 70 maintenance electricians4 assignedto department 452, whose central shop is located onthe second floor of the Employer's main plant build-ing.Their work duties range from changing lightbulbs to installing new electrical equipment, wiringcontrol mechanisms on production machinery, andrepairing and maintaining electrical equipment atthe Employer's entire facility, including the eight-floor main plant and the adjoining plant buildings.Essentially, they are under the supervision of de-partment 452, but because the Employer's basicproducts are electrical devices, they are oftendirected in their work by production supervisors.Most of the maintenance electricians report directlyto the department's central shop. They either workin the shop from which they are often dispatched toperform specific work in production areas, or areassigned to duty stations throughout the plant forunspecified periods of time. The duty stations con-sist of workbenches in production areas which areequipped with tools, instruments, spare parts, and' In addition, five apprentices employed pursuant to a State of Wiscon-sin administered apprenticeship program are assigned to department 452,However, they have been specifically excluded from the coverage of thecollective-bargaining agreement between the Employer and the Inter-venor.168 NLRB No. 4 16DECISIONSOF NATIONALLABOR RELATIONS BOARDreference materials. In addition, a group of main-tenance electricians regularly report directly to andwork out of a duty station in the Employer's ferriteproduction department which is located in a build-ing separate from the central shop. Thus, althoughthese electricians are assigned for administrativepurposes to department 452, their work contactsare almost exclusively limited to ferrite departmentpersonnel.The maintenance electricians are divided into thefollowing classifications: electrical crib clerk, elec-tricalmaintenance man, electrician junior, electri-cian senior, electrical technician, and electrical spe-cialist.Each classification has three wage levels.The most skilled, electrical specialist A, has anhourly rate of $4 which is as high as any ratereceived by the highest skilled production andmaintenance employees.Department 447Department447comprises26 instrumentmechanics, all of whom work out of the depart-ment's central shop on the second floor of the mainplant building. They are responsible for maintainingapproximately 700 pieces of electronic equipmentsituated throughout the Employer's premises, in-cluding electronic recorders, indicators, and dielec-tric heaters, oscilloscopes, and heat controls. Mal-functioning instruments are either repaired while at-tached to production machinery on the productionfloor, or removed to the central shop area. Themore highly skilled instrument mechanics alternatebetween troubleshooting assignments in productiondepartments and benchwork in the central shop.Department 447 employees normally progressfrom the lowest classification of instrument main-tenance-learner to instrument maintenance man, in-strument service man, and instrument technician.As in the case of the maintenance electricians, eachof the above classifications has three wage levels.The highest classification, that of instrument techni-cianA, also receives the top hourly rate of $4among production and maintenance unit em-ployees.Craftsmen StatusIt is generally conceded that the employees in de-partments 452 and 447 for the most part possessand exercise a high degree of skill in their work. TheIntervenor, however, contends that certain em-ployees within both departments, such as crib atten-dants, are not true craftsmen, and that still others inthe lower classifications need not be journeymen toperform repetitive and unskilled jobs such as chang-ing light bulbs. However, in view of the fact that thegreater number of employees in both departmentsare in the higher job classifications, and that a 4-year apprenticeship program for maintenance elec-tricians is currently in existence, it is evident thatthey are in fact journeymen who possess the tradi-tional skills of their respective crafts. Accordingly,we find that the maintenance electricians and in-strument maintenance men are craftsmen.Petitioner's Qualifications as RepresentativeLocal 663, the petitioning Union herein, wasspecifically chartered in 1936 to represent main-tenance electricians as opposed to electricians inthe building trades industry in the Milwaukee area.However, over the course of years and on the basisof its experience in the industry, the Petitioner hascome to represent a substantial number of electri-cians and instrument maintenance men whose basicelectrical or electronic skills and knowledge parallelto a substantial extent that of electricians in general.Thus, the Petitioner now represents maintenanceelectricians and instrument maintenance men al-most exclusively. It is evident that the Petitionerqualifies as a traditional representative of the typesof employees sought herein.Coordination in the Production ProcessThe Petitioner contends that the employeessought have not been integrated into the Em-ployer'sproductionprocess, as they performseparate functions, have no direct contact with thefinished products, have separate supervision andwork locations, and share no community of interestwith the production and maintenance employees.However, the record demonstrates that productionisheavily dependent upon electricians and instru-ment men. Thus, the proper functioning of produc-tion equipment, dependent as it is upon the properfunctioning of a large number of electrical and elec-tronic devices over which these employees haveprimary responsibility, is critical to the Employer'scontinued production. The record further revealsthatwhile employees in both departments workunder their own departmental supervision, the bulkof their work orders and directions, such as job pri-orities, come from production department super-visors.Moreover, the nature of their work dutiesrequires that a substantial number of the employeesin question be assigned to production areas regu-larly, and to spend most of their working time inclose contact with production employees.BargainingHistoryAs indicated above, theIntervenor has been thebargainingrepresentativeof theEmployer'sproduction and maintenance employees,includingthemaintenance electricians and other skilledgroups, such as maintenance painters, modelmakers, and air-conditioningmechanics, since1937. Theinstrument maintenance men in depart- ALLEN-BRADLEY COMPANY17ment 447 became a part of the production and main-tenance unit in 1962 when the department wasestablished and 12 of the 15 instrument men then inthe department sought membership in the unit byexecuting authorization cards for the Intervenor.Apart from this addition of the instrument men, andthe severance of boilerroom employees and tool-room employees' in 1953 and 1954, respectively,the production and maintenance unit has remainedsubstantially the same since 1937.The Petitioner contends that the Intervenor hasnot provided adequate representation for the spe-cial interests of the craftsmen in question and hasneglected the interests of five apprentices in depart-ment 452 by excluding them from the coverage ofits contract. Furthermore, it claims that the Inter-venor has not utilized fully the contractual machin-ery with respect to complaints lodged by main-tenance electricians, and that employees in both de-partments have been denied any opportunity to par-ticipate in the Intervenor's internal affairs or tovoice their interests in negotiations concerning theirjob classifications and wages, with the result thatglaring inequities exist between their wages andother conditions of employment as compared withthoseof similarly skilledworkerswho arerepresented by craft unions in other plants.The record evidence clearly demonstrates thatunion stewards are selected from all departments toprocess employee grievances, that the contractualgrievance procedures are available to all employeeson an equal basis, and that representatives from de-partment 447 served on the union committee whichnegotiated job classifications for that department.Further, although apprentices are excluded fromthe current contract during the period of their ap-prenticeship/ it is clear that the terms of the in-dentured apprenticeship agreement between theEmployer and the State Industrial Commissioncovers virtually every aspect of the employmentrelationshipsoas to render further contractcoverage unnecessary and ineffectual.The evidence also shows the extent of participa-tion by the skilled employees in the Intervenor's in-ternal affairs. Thus, the record indicates that em-ployees in departments 447 and 452 were activeparticipants in union affairs prior to the current at-tempt for severance. For example, an instrumentmaintenance man served on the Intervenor's elec-tioncommittee, some maintenance electricianswere candidates for union offices, and skilled em-ployees from other departments were elected tohigh union positions. In addition, the record showsthat in 1966, a skilled trades committee composedof representatives of only skilled departments wasformed by Intervenor for the purpose of focusingspecial attention on the needs of skilled employeeswithin the production and maintenance unit.Moreover, in negotiations with the Employer, theIntervenor regularly obtains special wage increasesfor the purpose of correcting any existing wage in-equities which it, with the approval of the generalmembership, customarily allocates to departments447, 452, and the other skilled departments withinthe unit.From the foregoing, it is apparent that the main-tenance electricians, instrument maintenance men,as well as other skilled employees, have ample op-portunity to participate and have participated inunion affiars, and their special interests areadequately represented under the existing patternof representation.Accordingly, we find that thePetitioner's contrary contentions in these respectsare not supported by the record.Industry and Area BargainingThe Petitioner adduced evidence showing that insix plants, which are engaged in the manufacture ofelectrical or electronic products in Milwaukee andother parts of Wisconsin, it represents units ofmaintenance electricians and/or instrument main-tenance men which enjoy stable bargaining relation-ships and higher wages than the employees in de-partments 447 and 452. Other record evidence in-dicatesthatmaintenanceelectriciansarerepresented as part of production and maintenanceunits in five other plants in the same industry andgeographical area. A Department of Labor surveyof wages received by all maintenance electricians inthe area shows that the average rate of pay of theEmployer's electricians compares favorably withthe average rate of pay of maintenance electriciansin the area.The Employer and the Intervenor take the posi-tion that severance here would seriously impair ex-isting labor relations stability. In support of theircontention, they cite the long and stable bargainingrelationship concerning the production and main-tenance unit as contrasted with, as an example, thestrike and unstable bargaining relationship whichfollowed severance of the toolroom employees fromthe production and maintenance unit in 1954, andthepurported ineffectiveness of their separaterepresentation since that time.In our view, the evidence with respect to collec-tive bargaining in the industry and area does notfavor severance herein. Rather, here, as we foundin the recentMallinckrodtcase,' the benefitsachieved by almost 30 years of uninterrupted sta-5With respect to the toolroom unit, the evidence shows that approxi-mately 1 year following the certification of that unit, upon the expirationof a collective-bargaining agreement,a lengthy strike ensued,and thatsubsequent collective-bargaining efforts have failed to produce a writtenagreement covering the toolroom employees from that time to the present6The current collective-bargaining agreement does provide forcoverage of the apprentices upon completion of their 4-year apprentice-shipMalhnckrodt Chemical Works, supra 18DECISIONSOF NATIONALbility in labor relations in the existing bargainingunit of approximately 5,500 production and main-tenance employees outweigh the interests to beserved by affording the 96 maintenance electriciansand instrument maintenance men an opportunity tochange their mode of representation.In other cir-cumstances,the employees in question may con-stitute an identifiable group of skilled journeymenentitled to separate representation.Here,however,it is clear that the separate community of interestswhich these employees enjoy by reason of theirskills and training have been largely submerged inthe broader community of interests which theyshare with production and maintenance employeesas a result of their long association in the existingLABOR RELATIONS BOARDbargaining unit,and their integration and intimateconnection of work with the Employer's productionprocesses.And, taking into consideration that sta-bility in labor relations will not be served by grant-ing severance and separate representation,we con-clude,for all of the foregoing reasons and on theevidence on the record as a whole,that the unitssought by the Petitioner are inappropriate for thepurposes of collective bargaining.We shall,there-fore, dismiss the petition.ORDERIT IS HEREBY ORDERED that the petition filedherein be,and it hereby is, dismissed.